Citation Nr: 1212036	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  99-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension and a heart disorder other than rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from July 1951 to July 1955.

The Veteran initially filed a claim for service connection for hypertension and hypertensive and/or arteriosclerotic heart disease in June 1994; the claim was denied in a June 1995 rating action.  The Veteran timely appealed the denial, and the matter was initially remanded by the Board of Veterans' Appeals (Board) in a November 1996 remand directing the agency of original jurisdiction (AOJ) to obtain medical examination of the Veteran.  The AOJ obtained a VA medical examination, in partial compliance with the Board's directives, and again denied the Veteran's claim via February 1998 and June 1998 supplemental statements of the case.  The Board again remanded his claim in July 2000.  In that remand, the Board instructed the AOJ to seek particular medical evidence and further VA examination of the Veteran.  

In a June 2004 remand and September 2005 decision on unrelated matters, the Board noted that the Veteran's claim regarding his heart "remained in remand status" and was not yet ripe for Board review.  However, the Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in March 2007, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the Board's September 2005 decision.  The Court granted the motion in March 2007 and remanded the Veteran's claim.  The basis for the motion was that the Board had failed to direct the AOJ to complete development of the Veteran's claim, including particularly the VA medical examinations sought by the Board in the November 1996 and July 2000 remands.  The Board denied the Veteran's claim for service connection in a November 2010 decision.  The Veteran's representative and VA's General Counsel again filed a joint motion with the Court to vacate the Board's November 2010 decision and remand the case.  The Court granted this most recent motion in June 2011.  

The Board subsequently remanded the case in December 2011 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination from a qualified cardiologist and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in January 2012.  The Veteran was then provided a supplemental statement of the case in February 2012, in which the AOJ again denied the Veteran's service connection claim.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified a specific disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for hypertension, hypertensive heart disease, and arteriosclerotic heart disease specifically, the Board notes that the Veteran has been diagnosed with multiple heart disorders.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service-connection claim is more accurately classified as one for hypertension and a heart disorder other than rheumatic heart disease (for which he is already service connected).  See Clemons, 23 Vet. App. 1 (2009).

It should also be noted that the Veteran was afforded hearings in September 1996 and October 1998 before a Veteran's Law Judge who has since left the Board.  Because regulation requires that a member of the Board who conducts a hearing also participate in the final determination of the claim, and because the Board member who conducted the September 1996 and October 1998 hearings is no longer available, the Veteran was offered the opportunity to appear at another hearing.  He provided testimony at a hearing before the undersigned Veterans Law Judge in September 2008.  38 C.F.R. § 20.707 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of private and VA treatment the Veteran has received since service.  The Veteran has also submitted written statements to VA and testified before the undersigned Veterans Law Judge at a hearing in September 2008.  Review of the Veteran's service treatment records reflects that, on a July 1951 entry report of medical examination, the Veteran was found to have a normal heart.  He was treated during service for tonsillitis that progressed into pneumonia, and during that treatment the Veteran was noted to have an apparent heart enlargement.  At a June 1954 treatment visit, the Veteran was noted to have no symptoms of rheumatic fever or heart disease and to have "questionable overall heart enlargement."  He was noted to have a systolic murmur and diagnosed with a probable functional murmur.  Cardiac fluoroscopy performed in January 1955 noted an enlarged heart, but no etiology was provided.  At a treatment visit in February 1955, the Veteran was noted to have a heart enlargement that was asymptomatic.  At that time, the Veteran's treatment provider opined that the Veteran's enlargement could be explained "only on basis of myocarditis which EKG doesn't support or sudden decompensation of a rheumatic heart with MI - I favor latter."  On one occasion during service, the Veteran was noted to have an elevated blood pressure of 172/116 in June 1955.  However, at his separation examination, the Veteran was noted to have a normal heart, with only a history of cardiac enlargement, "cause unknown."  His blood pressure was within normal limits at that time, and he was not diagnosed with hypertension during service.

The Veteran was provided with multiple VA examinations in the years following service.  At those examinations, in 1955, 1956, 1961, and 1965, the Veteran was diagnosed only with a systolic murmur and rheumatic heart disease; no hypertension, hypertensive valvular disease, or arteriosclerotic heart disease was noted at any examination.  Similarly, private treatment records from that time period reflect only diagnoses of rheumatic heart disease; no other heart problems were noted in those years.  The first diagnosis of hypertension the Veteran received was in 1963, as noted in a May 1963 letter from a private treatment provider.  The diagnosis of hypertension was confirmed at a September 1975 VA examination, although no etiological opinion was provided in either case.  Since that time, the Veteran has carried a diagnosis of hypertension, for which he has consistently sought treatment.  

The Veteran was provided VA examination in conjunction with the instant claim on multiple occasions.  At a January 1997 examination, the VA examiner assigned the Veteran diagnoses of hypertensive disease with mild mitral regurgitation and noted a history of a single instance of high blood pressure while in service.  The examiner indicated that the etiology of these disease processes was unclear.  He did not offer an opinion as to whether it was as likely as not that any disease process was related to the Veteran's period of active service.  Moreover, although he pointed out that increased blood pressure was shown in service, he did not discuss whether the Veteran had hypertension, and if so, whether it was related to the increased blood pressure reading that the Veteran displayed on active duty.

In March 1997, the Veteran was again examined by VA.  At that time, the VA examiner discussed the Veteran's documented in-service cardiac complaints and treatment as well as his history of hypertension, left ventricular hypertrophy, and systolic murmur.  The examiner did not, however, indicate whether the identified disorders were related to the in-service complaints and treatment.  For instance, the VA examiner did not definitively rule in or rule out the presence of hypertension, hypertensive heart disease, or arteriosclerotic heart disease, instead diagnosing a history of hypertension and opining only that arteriosclerotic heart disease could not be excluded.

The RO afforded the Veteran another examination in March 1998.  According to a report of this examination, the Veteran complained of dyspnea on exertion as well as occasional spontaneous angina.  The examiner noted that the Veteran had a systolic murmur but did not have an enlarged heart, which finding was confirmed by radiographic examination.  The examiner found the Veteran to have a normal sinus rhythm with minimal left ventricular hypertrophy.  No stress test was conducted due to the Veteran's "significant musculoskeletal problems."  The examiner assigned the Veteran diagnoses of hypertension and cardiac murmurs and noted that he had been labeled as having rheumatic heart disease since discharge from service.  The physician indicated, however, that there was no clear evidence of rheumatic mitral valve disease and concluded that in the absence of diagnostic studies he was not able to diagnose atherosclerotic coronary disease.  

Pursuant to the Board's March 2009 remand, the Veteran was again provided VA medical examination in October 2009.  Report of that examination reflects that the examiner reviewed the Veteran's extensive medical records and also elicited a medical history from the Veteran.  The examiner noted that the Veteran had multiple diagnoses of hypertension, coronary artery disease, angina, systolic murmur, and rheumatic heart disease, although he pointed to multiple documents in the record indicating that the Veteran did not in fact suffer from rheumatic heart disease.  The examiner conducted physical examination and noted the Veteran's complaints of fatigue, angina, and dizziness, as well as his report of first being diagnosed with hypertension during service.  The examiner diagnosed the Veteran with aortic sclerosis, essential hypertension, mild left ventricular hypertrophy, and "trivial mitral, tricuspid, and pulmonic regurgitation."  The examiner explained that he did not believe the Veteran ever had rheumatic fever or rheumatic heart disease and was instead "simply erroneously overdiagnosed" during service.  Upon considering the Veteran's service treatment records, the examiner further stated that, because the Veteran had not been diagnosed with hypertension during service, his current hypertension was not related to active duty.  The examiner further stated that the Veteran's left ventricular hypertrophy stemmed from "his [hypertension] and aortic sclerosis, which is of course age related."  However, the examiner did not offer a full rationale for his finding that the Veteran's mild left ventricular hypertrophy was not related to his in-service complaints.  Further, the examiner failed to address the Veteran's claims that the symptomatology he experienced in service was the same as the symptoms he experiences currently.   

Pursuant to the Board's December 2011 remand, the Veteran again underwent VA examination in January 2012.  At that examination, the examiner noted that the Veteran had long carried a diagnosis of hypertension as well as valvular heart disease in the form of mitral regurgitation.  Physical examination revealed a regular heart rhythm and normal heart sounds.  Electrocardiography study revealed left ventricular hypertrophy, and further study found trace to mild regurgitation in multiple heart valves.  In offering opinions as to whether any diagnosed heart disability is etiologically linked to service or to the Veteran's service-connected rheumatic heart disease, the examiner first concluded that his left ventricular hypertrophy is related to service, given that the disorder was first observed while the Veteran was on active duty.  However, she found the Veteran's diagnosed hypertension and hypertensive heart disease not to be related to service, reasoning that there was no evidence of any such diagnoses while the Veteran was on active duty.  The examiner further opined that the Veteran's hypertension and hypertensive heart disease had not been aggravated by his service-connected rheumatic heart disease, given that his hypertension and rheumatic disease have been stable throughout the course of treatment.  The examiner further concluded that the Veteran does not have a "verified" diagnosis of arteriosclerotic heart disease and is not currently receiving treatment for any such disorder.  

The Board acknowledges that the VA examiner in January 2012 offered a rationale for her finding that the Veteran's left ventricular hypertrophy was related to his military service.  However, this explanation conflicts with that provided by the October 2009 VA examiner, who expressly found the Veteran's left ventricular hypertrophy to be linked, not to service, but to hypertension.  Such opinions, when read together, raise the question of whether hypertension started in service, especially given the isolated high reading in service and the enlargement of the heart shown at one point in service, which enlargement apparently led the 2012 examiner to conclude that left ventricular hypertrophy started in service.  Further, the January 2012 examiner failed to address the Veteran's claims that the symptomatology he experienced in service is the same as the symptoms he experiences currently.  (A conclusion that a disease did not start in service because it was not diagnosed in service does not suffice.  This is so because the disease process may have started well before any diagnosis is made.)  

The Board notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board also notes that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Board notes that the Veteran has contended that he believes hypertension and heart problems to be related to symptoms he experienced while on active duty, and that his symptoms now are the same as those he experienced while on active duty.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Although it appears that the VA examiner conducted a proper evaluation of the Veteran's physical condition at the time of the January 2012 examination, the Board finds that the VA examiner failed to address the Veteran's contention that his current heart symptoms are the same as those he experienced while on active duty.  In addition, the examiner must fully explain the findings regarding the etiology of the Veteran's currently diagnosed left ventricular hypertrophy and its relation to the Veteran's service and to hypertension, which the October 2009 examiner apparently found to be the cause of the hypertrophy.  In this case, the Board finds that the case must again be remanded so that further medical opinion evidence can be obtained.  

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the January 2012 VA examiner is unavailable or if such examination is needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file, including his complete service treatment records, must be referred to the examiner who provided the January 2012 VA examination and opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions. 

The examiner should again consider the Veteran's service treatment records, his post-service medical history as documented in the claims files, and the Veteran's own history.  After again reviewing the record, the examiner must offer a fully reasoned, detailed opinion discussing the etiology of the Veteran's left ventricular hypertrophy in light of the earlier conclusion that the disorder is directly linked to military service and the October 2009 VA examiner's conclusion that the hypertrophy is related, not to service, but to the Veteran's hypertension.  (In other words, the question of whether hypertension started in service has been raised by the earlier conclusions that left ventricular hypertrophy began in service and that hypertension was the cause of the hypertrophy.)

In providing the requested opinions, the reviewer must provide a comprehensive accounting of the Veteran's hypertension and all diagnosed heart problems.  The reviewer must then discuss how each disorder is related to all other diagnosed disabilities and whether each such diagnosed disorder is related to the Veteran's time in service or to his service-connected rheumatic valvular heart disease.  In short, the reviewer should provide a comprehensive analysis of the Veteran's disability picture and how each diagnosed disorder relates to his military service, or to service-connected rheumatic valvular heart disease, even if not first diagnosed during service.

In the context of any negative opinion, the reviewer must also provide a full discussion of the Veteran's contentions that his current symptomatology is the same as the symptoms he experienced in service.  In so doing, the reviewer must specifically describe the reasons to accept or reject the Veteran's assertions that he has experienced such problems continuously since military service.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The examiner should provide the opinions requested above.)

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

